Name: Commission Regulation (EC) No 362/2002 of 27 February 2002 amending, for the ninth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000
 Type: Regulation
 Subject Matter: free movement of capital;  United Nations;  international affairs;  Asia and Oceania;  air and space transport
 Date Published: nan

 Avis juridique important|32002R0362Commission Regulation (EC) No 362/2002 of 27 February 2002 amending, for the ninth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000 Official Journal L 058 , 28/02/2002 P. 0006 - 0006Commission Regulation (EC) No 362/2002of 27 February 2002amending, for the ninth time, Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001, prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000(1), as last amended by Commission Regulation (EC) No 105/2002(2), and in particular Article 10(1), second indent, thereof,Whereas:(1) Article 10 of Regulation (EC) No 467/2001 empowers the Commission to amend Annex I on the basis of determinations by either the United Nations Security Council or the Taliban Sanctions Committee.(2) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation.(3) On 15 January 2002 the United Nations Security Council determined to exclude Ariana Airlines from the list of entities and bodies subject to the measures of paragraph 4(b) of resolution 1267 and therefore Annex I should be amended accordingly.(4) On 24 January 2002 the Taliban Sanctions Committee determined to exclude four Afghan banks from the list of entities subject to the measures of paragraph 4(b) of resolution 1267 and therefore Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The following entities shall be excluded from Annex I to Regulation (EC) No 467/2001:- Afghan Export Bank,- Agricultural Development Bank of Afghanistan (ADB), United Kingdom,- Banke Millie Afghan (aka Afghan National Bank; aka Bank E. Millie Afghan), Jada Ibn Sina, Kabul, Afghanistan, and any other offices of Banke Millie Afghan,- Export Promotion Bank of Afghanistan,- Ariana Afghan Airlines (formerly known as Bakhtar Afghan Airlines), Afghan Authority Building, PO Box 76, Ansari Watt, Kabul, Afghanistan, and any other offices of Ariana Afghan Airlines,account of Ariana Afghan Airlines in Citibank, New Delhi, India,account of Ariana Afghan Airlines in Punjab National Bank, New Delhi, India.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.(2) OJ L 17, 19.1.2002, p. 52.